                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

DONNIE LANDRY, ET AL.                                  CIVIL ACTION

VERSUS                                                 NO. 18-2362

COVINGTON SPECIALTY                                    SECTION "B"(3)
INSURANCE COMPANY, ET AL.

                           ORDER AND REASONS

     Defendants Covington Specialty Insurance Company and RSUI

Group, and defendant Houston Specialty Insurance Company filed the

instant two motions for summary judgment. Rec. Docs. 39, 40.

Plaintiffs timely filed a response in opposition to both motions

as well as a motion for voluntary dismissal. Rec. Docs. 44, 50.

Defendants filed reply memoranda. Rec. Docs. 52, 54, 59. For the

reasons discussed below,

     IT IS ORDERED that the motions for summary judgment are

GRANTED,     dismissing   claims   against   moving   defendants     with

prejudice.

     IT IS FURTHER ORDERED that plaintiffs’ motion to dismiss

without prejudice is DISMISSED as moot.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     This case arises out of a contract executed between JoAnna

Landry and Robert Dinger, as representative of R&N Pool Service,

Inc d/b/a Dinger pools, for the construction of a custom swimming

pool, hot tub, deck, and outdoor patio at plaintiffs’ home in

Houma, Louisiana. Rec. Doc. 1-2 at 3. Plaintiffs claim that Mr.

                                    1
Dinger and R&N Pool Services performed the work specified under

the contract in an improper, negligent, and unworkmanlike manner

and seek compensation for physical damage to their property and

past   and   future   mental   and    emotional    suffering.   Id.    at   6.

Plaintiffs filed suit in Louisiana state court in January 2018

directly against defendant insurance companies, “[d]ue to the

insured’s bankruptcy discharge.”           Rec. Doc. 1-2 at 2 (citing La.

Rev. Stat. § 22:1269).

       Defendant insurance companies Covington Specialty Insurance

Group (“Covington”), Houston Specialty Insurance Group (“HSIC”),

and RSUI Group Inc. (“RSUI”) removed the case to federal court on

the basis of diversity jurisdiction in March 2018, stating that no

defendant is a citizen of Louisiana. Rec. Doc. 1. Plaintiffs moved

to remand, arguing that the defendants assume their insured’s

Louisiana citizenship     under      Louisiana’s   Direct   Action    Statute

(“DAS”), and therefore diversity of citizenship did not exist.

Rec. Doc. 9. Defendants argued that they do not assume Mr. Dinger

and R&N’s Louisiana citizenship because plaintiffs’ claims sound

in contract and not in tort, meaning that Louisiana’s Direct Action

Statute (“DAS”) does not apply. Rec. Docs. 11, 15. This Court

agreed with defendants and denied plaintiffs’ motion to remand,

finding that defendants did not take on the Louisiana citizenship

of the insured because “[p]laintiffs’ claims sound only in contract



                                       2
and Louisiana’s direct action statute is inapplicable.” Rec. Doc.

35 at 5.

       Plaintiffs sought to file an amended complaint adding three

non-diverse defendants to the lawsuit: R&N Pool Service, Inc, R&N

Dinger, Inc, and Vincent Watson, Sr. Rec. Doc. 19. Plaintiff

asserted that they had mistakenly believed that Mr. Dinger’s two

businesses, R&N Pool Service, Inc. and R&N Dinger, Inc., had been

discharged in bankruptcy as well as Mr. Dinger personally. Id. at

2. The Magistrate Judge denied plaintiffs’ motion, finding that

failing to identify a party was not a mistake of law, plaintiff

was dilatory in seeking to amend, and plaintiffs would not be

prejudiced     by   denial    because   claims      against   the     non-diverse

parties filed in state court may be prescribed. Rec. Doc. 36 at 6.

       Defendants filed the instant motions for summary judgment,

arguing that plaintiffs have no viable claims remaining because

this   Court   previous      ruled   that   their   claims    sound    solely   in

contract, which is not a basis for proceeding against an insurer

pursuant to the Louisiana Direct Action Statute, and there is a

lack of privity between plaintiff and defendants. 1 Rec. Docs. 39,

40. Plaintiffs timely filed a response in opposition requesting



1 Defendants Covington Specialty Insurance Company and RSUI Group filed a
joint motion for summary judgment (Rec. Doc. 39) and defendant Houston
Specialty Insurance Group filed a separate motion for summary judgment (Rec.
Doc. 40). Because the arguments substantially overlap, and plaintiffs filed a
single response in opposition to both motions (Rec. Doc. 44), the motions are
considered together in this Order and Reasons.

                                        3
that the Court abstain from exercising its jurisdiction because of

a parallel state court proceeding against both the insured and the

defendant-insurers and arguing in the alternative that defendants’

motion   for   summary   judgment    should   be   denied.     Rec.   Doc.     44.

Plaintiffs additionally state that they have filed a motion for

voluntary dismissal without prejudice in conjunction with their

opposition to the instant motions due to their pending lawsuit in

Louisiana state court. Rec. Doc. 50. In their replies, defendants

argue that the requirements for abstention have not been met and

that plaintiffs’ motion for voluntary dismissal is not appropriate

at this late stage of the proceedings. Rec. Docs. 52, 54.

      Defendants    argue   that    plaintiffs     have   no   viable    claims

because their claims sound solely in contract, which is not a basis

for proceeding against an insurer pursuant to the Louisiana Direct

Action Statue. Rec. Doc. 39-1 at 1. Defendants further argue that

because there is no privity between plaintiffs and defendants,

plaintiffs have no claim for breach of contract. Rec. Doc. 40-1 at

4. Defendants assert that this Court previously recognized that

the   plaintiffs’    petition      affirmatively    establishes       that     the

underlying cause of action for their claim against defendants is

premised on the insured’s breach of contract. Rec. Doc. 39-1 at 5.

However, plaintiffs’ cause of action against defendants is under

Louisiana’s    Direct    Action     Statute   (“DAS”),     which      grants    a

procedural right of action against an insurer where the plaintiff

                                       4
has   a   substantive   cause   of   action   against   the   insured.   Id.

Defendants state that the DAS does not authorize direct action

against insurers based solely on a breach of contract, but rather

gives a special right of action specifically to injured tort

victims. Id. at 5-6. Given this Court’s previous finding that

plaintiffs’ claims sound solely in contract, and the lack of

privity between plaintiffs and defendants, defendants argue that

plaintiffs have no viable claim against them. Rec. Doc. 40-1 at 6.

      Plaintiffs advise the Court that they have filed a new state

court lawsuit against both the insured and the defendant insurance

companies,    based   on   their   recent   discovery   of    the   insured’s

regained solvency and resumption of business activity. Rec. Doc.

44 at 1. Plaintiffs therefore request that the Court abstain from

exercising its jurisdiction in this matter due to the parallel

pending state court proceeding under the Supreme Court’s doctrine

of Colorado River Abstention. Id. Alternatively, plaintiffs assert

that they have filed a motion for voluntary dismissal without

prejudice pursuant to Fed. R. Civ. P. 41(a)(2), which they request

this Court grant along with a denial of the instant motions. Id.

at 2. Finally, defendants argue that the instant motions for

summary judgment should be denied because they are premature due

to outstanding discovery requests, and because plaintiffs have

viable claims under the direct-action statute which have not yet

been prescribed. Id.

                                      5
       Defendants argue that abstention is not warranted because

this case is not parallel to the newly filed state court case and

no exceptional circumstances are present. Rec. Doc. 54 at 2-3.

Defendants assert that there is not an identity of parties as the

state court case names the insured as a defendant while the present

case does not. Id. at 2. Defendants note that the supposedly

duplicative      litigation    is     of   plaintiffs’    own    making    because

plaintiffs mistakenly assumed the R&N entities were insolvent and

therefore failed to include them as defendants in their original

complaint in this case as required under the DAS. Rec. Doc. 52 at

6.     Additionally, the only issue before the Court in the present

case is whether plaintiffs have a viable contract claim against

defendants, whereas the state court proceedings are also premised

on tortious and negligent conduct of the insured. Id. at 3.

Therefore, defendants assert that the state court proceeding is

not a parallel action to this federal proceeding and Colorado River

abstention is not appropriate. Id. Furthermore, defendants argue

that the factors relevant to determining whether the ‘exceptional

circumstances’ exist weigh in favor of denying abstention. Id. at

3-4.    Defendants   also     argue    that    the   instant    motions    are    not

premature as outstanding discovery requests are not pertinent and

would not alter the result. Rec. Doc. 54 at 5. Finally, defendants

assert    that   voluntary    dismissal        pursuant   to   Fed.   R.   Civ.    P.

41(a)(2) is not warranted at this stage, given that this case was

                                           6
filed   nearly   a   year   ago   and   substantial   motion   practice   has

occurred. Rec. Doc. 52 at 9. Defendants argue that a ruling on the

instant summary judgment motions is appropriate. Id.

LAW AND ANALYSIS

     Summary     judgment    is    appropriate    when    “the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

the movant bears the burden of proof, it must “demonstrate the

absence of a genuine issue of material fact” using competent

summary judgment evidence. Celotex, 477 U.S. at 323. But “where

the non-movant bears the burden of proof at trial, the movant may

merely point to an absence of evidence.” Lindsey v. Sears Roebuck

& Co., 16 F.3d 616, 618 (5th Cir. 1994). When the movant meets its

burden, the burden shifts to the non-movant, who must show by

“competent summary judgment evidence” that there is a genuine issue

of material fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). All reasonable inferences

must be drawn in favor of the nonmovant, but “a party cannot defeat

                                        7
summary   judgment    with    conclusory     allegations,    unsubstantiated

assertions, or only a scintilla of evidence.” See Sec. & Exch.

Comm'n v. Arcturus Corp., 912 F.3d 786, 792 (5th Cir. 2019).

     Plaintiffs have no viable claims against defendants because

their claims sound solely in contract and there is a lack of

privity between plaintiffs and defendants. This Court previously

found   that   “[p]laintiffs’      claims    sound   only   in   contract   and

Louisiana’s direct action statute is inapplicable. Rec. Doc. 35 at

5. We held that the negligent acts and omissions alleged in

plaintiffs’ complaint “all relate to Dinger’s construction of the

pool, which was governed by the contract between [p]laintiffs and

Dinger.” Id. Although we recognized that “the violation of a

contract can potentially give rise to claims in contract and in

tort,” we ultimately held that “the alleged duties that were

breached are both explicitly and implicitly set forth in the

contract between the parties and there are no general tort duties

alleged which do not arise as a result of the existence of the

contract.” Id. at 6. (internal quotations omitted). The Court sees

no basis for revising this holding, and plaintiffs have offered no

arguments   other    than    to   assert    that   the   defendant   insurance

companies “are liable for damages resulting from the specified

tortious and negligent conduct of the insured.” Rec. Doc. 44 at

10. As the Court previously held, plaintiffs’ claims all arise

because of their contract with Mr. Dinger and therefore do not

                                       8
sound in tort. Rec. Doc. 35 at 5.           Therefore, the Court maintains

its prior holding that the Direct Action Statute, which only

applies tort victims, is inapplicable to plaintiffs’ claims. See

Rec. Doc. 35 at 5; Holland Am. Ins. Co. v. Succession of Roy, 777

F.2d 992, 994-995 (5th Cir.1985) (holding that “the Louisiana

Direct Action Statute applies only to torts and not to contract

disputes”) (internal citation omitted). Since plaintiffs cannot

proceed against defendants under the Direct Action Statute on their

contractual claims, plaintiffs have no viable basis for their

claims against defendants. There is no genuine dispute as to the

fact    that    a   contract   did    not   exist    between     plaintiffs    and

defendants. Neither party alleges that such a contract existed.

The contract that formed the basis for the underlying dispute in

this    case    was    between    plaintiffs        and   Robert     Dinger,   as

representative of R&N Pool Services, Inc. Rec. Doc. 1-2 at 11-12.

Plaintiffs never entered into a contract with defendants and do

not    allege   that   they    were   directly   insured    by     the   defendant

insurance companies. Therefore, there is a lack of privity between

the parties. Without a contract, plaintiffs have no basis for a

breach of contract claim against defendants. Because there is no

genuine dispute of material fact and plaintiffs have no basis to

proceed against defendants on a breach of contract claims, summary

judgment in favor of defendants is warranted.



                                        9
     Additionally, plaintiffs request that this Court abstain from

exercising jurisdiction in this matter under the Supreme Court’s

doctrine of Colorado River abstention, because of a new parallel

state court proceeding against defendants and the insured. Rec.

Doc. 44 at 5. Under the doctrine of Colorado River abstention, a

court may choose to abstain from exercising jurisdiction, awaiting

the conclusion of state-court proceedings in a parallel case. See

Stewart v. W. Heritage Ins. Co., 438 F.3d 488, 491 (5th Cir. 2006).

“A Colorado River abstention analysis begins with a heavy thumb on

the scale in favor of exercising federal jurisdiction, and that

presumption     is    overcome     only     by   ‘exceptional     circumstances’.”

Aptim Corp. v. McCall, 888 F.3d 129, 135 (5th Cir. 2018). Before

the Court analyzes whether exceptional circumstances warranting

abstention      are   present,      the    Court   must    make   the   preliminary

determination that a parallel state court proceeding exists.

     To determine whether a parallel action exists, a court looks

“both to the named parties and to the substance of the claims

asserted   to    determine        whether    the   state   proceeding     would    be

dispositive of a concurrent federal proceeding.” Air Evac EMS,

Inc. v. Texas, Dep't of Ins., Div. of Workers' Comp., 851 F.3d

507, 520 (5th Cir. 2017) (internal quotations omitted). The newly

initiated state court proceedings are not a parallel action to the

pending case before this Court. Although not determinative, it is

relevant   that       the   two    cases    involve   different      parties.     Id.

                                            10
Plaintiffs state in their response that they have filed a state

court lawsuit “against both the insured and the Defendant-insurers

herein.” Rec. Doc. 44 at 1. Because only the insurance companies

are defendants in the present case, there is not an identity of

parties between the state court proceeding and this federal case.

Additionally, the state proceedings would not be dispositive of

this federal proceeding. As defendants note, the only issue before

the Court in the instant matter is whether plaintiffs have a viable

contract    claim   against     the   defendants.   Rec.   Doc.   54    at    3.

Plaintiffs’ potential breach of contract claims against Robert

Dinger or R&N Pool Services are not the subject of this case, nor

are tort claims against defendants. Rather, the Court is only

considering   plaintiffs’     potential    contract    claims   against      the

defendant insurance companies. Therefore, the two proceedings are

not parallel and Colardo River abstention does not apply.

      A. Plaintiffs’ Motion for Dismissal Without Prejudice

      Dismissal without prejudice is not appropriate at this stage

of   the   proceedings,   and    further   discovery    will    not    aid    in

resolution of the instant motions for summary judgment. The Fifth

Circuit has held that “[w]hen a plaintiff fails to seek dismissal

until a late stage of trial, after the defendant has exerted

significant time and effort, then a court may, in its discretion,

refuse to grant a voluntary dismissal. Davis v. Huskipower Outdoor

Equip. Corp., 936 F.2d 193, 199 (5th Cir. 1991). This case has

                                      11
been ongoing in federal court for nearly a year. Plaintiffs waited

to seek voluntary dismissal without prejudice until two rulings

adverse to their positions had been issued and two summary judgment

motions had been filed. Plaintiffs assert that this is due to the

state court proceeding. However, as discussed above, the state

court proceeding is not relevant to the Court’s resolution of this

case. Therefore, voluntary dismissal without prejudice at this

late stage of the proceedings is not appropriate.

     New Orleans, Louisiana, this 11th day of March 2019.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                12
